Citation Nr: 1002592	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy, left upper extremity. 

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy, right upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy, left lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to April 
1965 and from May 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which continued the 10 percent 
evaluations for the peripheral neuropathy, left upper 
extremity, right upper extremity, left lower extremity, and 
right lower extremity, in addition to denying service 
connection for sleep apnea, secondary to service connected 
diabetes mellitus.  The Veteran appealed only the peripheral 
neuropathy increased evaluations claims.

The Veteran testified before a hearing officer in a personal 
hearing at the RO in August 2008.  A transcript has been 
incorporated into the record.


FINDING OF FACT

By means of a January 2010 statement, and prior to the 
promulgation of a decision in this case, the Veteran 
requested withdrawal of the issues of entitlement to 
increased evaluations for peripheral neuropathy, left upper 
extremity; peripheral neuropathy, right upper extremity; 
peripheral neuropathy, left lower extremity; and peripheral 
neuropathy, right lower extremity.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to increased evaluations 
for peripheral neuropathy, left upper extremity; peripheral 
neuropathy, right upper extremity; peripheral neuropathy, 
left lower extremity; and peripheral neuropathy, right lower 
extremity, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In relevant part, in December 2007 the Veteran submitted an 
informal claim seeking an increase in evaluations for his 
already service-connected disabilities of bilateral 
peripheral neuropathy in the upper and lower extremities.   

Following an examination, the RO issued the April 2008 rating 
decision continuing each respective 10 percent evaluation.  
The Veteran filed a timely notice of disagreement in May 
2008.  A statement of the case was issued in October 2008, 
and the Veteran perfected the appeal in February 2009.  An 
April 2009 response from the Veteran indicated he wanted to 
provide testimony to the Board via video-teleconference.  
Following another examination, in October 2009 a supplemental 
statement of the case was issued to the Veteran.

By means of a statement submitted to the RO in January 2010, 
the Veteran requested to withdraw his appeals for peripheral 
neuropathy, right upper extremity, left upper extremity, 
right lower extremity, and left lower extremity.  The 
statement (VA Form 21-4138) was signed by the Veteran.  

As the Veteran has withdrawn his appeal as to those issues, 
there remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on those issues, and they 
are dismissed without prejudice.


ORDER

The appeal as to the issue of an evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity is 
dismissed.

The appeal as to the issue of an evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity is 
dismissed.

The appeal as to the issue of an evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity is 
dismissed.

The appeal as to the issue of an evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity is 
dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


